Citation Nr: 1030906	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an increased evaluation for anxiety neurosis 
and depressive reaction with paranoid personality, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in December 
2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons described in further detail below, this appeal now 
encompasses a claim of entitlement to TDIU.  That issue is 
addressed in the REMAND section of this decision and is REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected anxiety neurosis and depressive 
reaction with paranoid personality has been shown to be 
manifested by largely mild symptoms, with no evidence of reduced 
reliability and productivity due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety neurosis and depressive reaction with paranoid 
personality have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased evaluation 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as a depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses generalized 
anxiety disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent disability evaluation is warranted for generalized 
anxiety disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); or the inability to establish and 
maintain effective relationships. 

A 100 percent disability evaluation is warranted for generalized 
anxiety disorder which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name. 

As noted below, the Veteran's VA examiners have rendered Global 
Assessment of Functioning (GAF) scores pursuant to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
the GAF is a scale reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  A score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning, but generally 
functioning pretty well and having some meaningful interpersonal 
relationships.  A score in the range of 51 to 60 indicates 
moderate symptoms (e.g., a flattened affect, circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers). A GAF 
score of 41 to 50 reflects a serious level of impairment (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job). 
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Id.  See also 38 
C.F.R. § 4.126(a) (an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of examination).

In the present case, the Veteran's VA examination reports from 
December 2005 and March 2010 are totally devoid of the type of 
findings that would support an evaluation in excess of 30 
percent.  First, both examiners assigned a GAF score of 65, 
signifying mild symptoms under the DSM-IV.  Second, the Veteran's 
main complaints of nightmares, sleep disturbances, and anger 
driven by a sense of unfairness are fully contemplated by the 
assigned 30 percent evaluation and are not among the symptoms 
that would warrant an increased evaluation.  Third, the Veteran 
has shown none of the specific symptoms, such as a flattened 
affect or suicidal ideation, that are listed in the criteria for 
a 50 percent or higher evaluation.  Finally, the March 2010 VA 
examiner found that the Veteran's service-connected disability 
alone would not preclude gainful employment, but his 
interpersonal irritability would pose mild impairments in "a 
social work setting."  The examiner also noted "minimal social 
impairment" due to the service-connected disorder.

The claims file does contain a February 2007 letter from Howard 
M. Krieger, Ph.D. who reported treating the Veteran for 
"symptoms of Post Traumatic Stress Disorder."  Symptoms at that 
time, including irritability, a sleep disorder, hypervigilance, 
and interpersonal estrangement, were noted to "seriously effect 
[sic]" his marital and social functioning.  Dr. Krieger further 
noted that these symptoms affected him more than before with the 
concurrence of many other physical symptoms.

In the December 2009 remand, the Board requested that the 
upcoming VA examination address whether the Veteran, who is a 
recipient of the Purple Heart Medal, had a diagnosis of 
posttraumatic stress disorder (PTSD).  The March 2010 examiner 
found that the Veteran did not, in fact, suffer from PTSD, noting 
that he lacked significant reexperiencing symptoms as well as 
avoidance symptoms and had arousal symptoms that were relatively 
mild.  Given the detailed nature of the March 2010 opinion and 
the fact that Dr. Krieger described only "symptoms of" PTSD 
without stating definitively that a PTSD diagnosis was warranted, 
the Board finds that the preponderance of the evidence is against 
the conclusion that the Veteran has a current PTSD diagnosis.  
Moreover, assuming that all symptoms reported by Dr. Krieger are 
attributable to the Veteran's service-connected disorder, the 
Board nevertheless finds no basis for an evaluation in excess of 
30 percent because Dr. Krieger did not describe any specific 
symptoms listed in the criteria for a higher evaluation and did 
not provide detailed examples or a quantification (i.e., 
inability to work, or limitation of work hours) of the extent to 
which social and occupational functioning were affected by the 
Veteran's psychiatric disability.  

In reaching this determination, the Board finds that there is no 
basis for a "staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the pendency of the 
appeal has been essentially consistent and fully contemplated by 
the assigned disability rating.

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence does not support an evaluation in excess of 
30 percent for anxiety neurosis and depressive reaction with 
paranoid personality, and the claim for that benefit is denied.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2005, prior to 
the issuance of the appealed rating decision.  In December 2009, 
the Veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appeal was subsequently readjudicated in a Supplemental Statement 
of the Case issued in April 2010.  This course of corrective 
action ensures that there will be no prejudice to the Veteran 
from any initial errors of notification.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded two VA examinations that were fully adequate 
to ascertain the symptoms and severity of his service-connected 
PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In a December 2005 VA examination report, the Veteran was noted 
to have "anger" driven by a sense that he was not treated 
fairly by government agencies, including VA and "Social Security 
Disability."  The nature of the Veteran's contact with the 
Social Security Administration (SSA) is unclear, particularly as 
he has been over 70 years of age during the entire period of this 
claim and did not specifically report applying for disability 
benefits for himself (as opposed to a family member, etc.).  The 
Board also notes that his March 2010 VA examination report 
indicates that he had been deemed unemployable in 1983 "due to 
his physical injury" involving the left arm and had been 
involved in a state workers' compensation case.  With regard to 
both SSA and the reported workers' compensation claim, there is 
simply no allegation or other indication from the record that the 
psychiatric disability at issue, as opposed to the left upper 
extremity disability, was a basis for the grant of disability 
benefits, and the Board accordingly finds no basis for obtaining 
those records prior to adjudicating the increased rating claim on 
appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) 
(setting forth circumstances where VA's duty to assist does not 
require obtaining SSA records).

Finally, the Board notes that the development requested in the 
December 2009 Board remand, including a new VA psychiatric 
examination and the issuance of a Supplemental Statement of the 
Case, has been accomplished in full.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for anxiety neurosis and 
depressive reaction with paranoid personality, currently 
evaluated as 30 percent disabling, is denied.  


REMAND

As noted above, the Veteran has not been found to be unemployable 
solely due to his service-connected psychiatric disorder, and he 
has given no indication that any prior grant of non-VA disability 
benefits was in any way related to that disorder.  At the same 
time, the Board is cognizant that his March 2010 VA examination 
report indicates that he was deemed unemployable "due to his 
physical injury" and was involved in a workers' compensation 
claim.  In a separate part of the examination report, the Veteran 
was noted to have essentially "lost" his left arm and had it 
reattached at that time.  

In this regard, the Board notes that service connection is also 
in effect for residuals of a gunshot wound to the left scapula 
(30 percent disabling); tinnitus (10 percent disabling); and 
residuals of a fracture of the first left metacarpal, hearing 
loss, and gunshot would scars of the left paraspinal area at T4 
and L10 (all zero percent disabling).   The record therefore 
raises the question of whether the service-connected disabilities 
as a whole, notably the left scapula disability, render the 
Veteran unemployable.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that a request for a total 
disability rating due to individual unemployability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.  As such, the TDIU claim is part of the present appeal 
and must be addressed upon remand, with consideration of any 
available non-VA disability (i.e., SSA, workers' compensation) 
records.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be furnished a 
notice letter informing him of the evidence 
needed to substantiate a TDIU claim.  This 
notification should include a description 
of the relative duties of VA and a claimant 
in obtaining evidence, and of VA's 
practices in assigning disability 
evaluations and effective dates.  The 
Veteran should also be requested to provide 
details for any federal or state agencies 
(i.e., SSA, workers' compensation) from 
which he has received unemployment 
benefits.

2.  SSA, as well as any reported state 
agencies (i.e., workers' compensation), 
should be contacted and requested to 
provide all records corresponding to the 
reported grant of disability benefits in 
1983.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, after undertaking any additional 
development deemed necessary in light of 
newly obtained evidence, the Veteran's 
claim of entitlement to TDIU must be 
adjudicated.  If the determination is 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


